The opinion of the court was delivered by
Fontron, J.:
Our opinion in this case was filed May 15, 1971, and is reported in In re Estate of Showers, 207 Kan. 268, 485 P. 2d 299.
The appellant, Ralph C. Bethell, has filed a motion for rehearing. Upon consideration of the motion the opinion is modified by deleting therefrom the following paragraph appearing on page 271 which reads:
“Mr. Bethell’s other displeasure flows from apprehension that under the provisions of K. S. A. 1970 Supp. 16-204 the judgment may bear 8% interest. This is a matter regulated by statute and can hardly be said to affect the court’s jurisdiction to enter the judgment. We may also add that no great inequity would seem to result from the payment of interest in view of Bethell’s having been given possession.”
As so modified the opinion is affirmed and the motion for rehearing is denied.